Chief Justiee Boyle
delivered the Opinion of the Court.
This was a bill in chancery, filed by Churchill against Rogers, to have an alleged mistake in a deed of conveyance of land from the latter to the former, corrected, so as to extend the. lines, and thereby include more and other land than is included in the deed.
Rogers denies, in his answer, that there was any mistake in drawing the deed, or that he had sold to Churchill the land which he contends ought to have been included in the deed.
The circuit court, on a final heaving, dismissed the bill, and, we have no doubt, correctly. The deed itself is the only written evidence, so far as the record show's, that ever existed between the parties in relation to the sale and conveyance of the land, and it is not pretended that it does not accurately describe the land, and contain the quantity of acres purported to be conveyed by it. There is, indeed, evidence iu the cause conducing to prove a verbal agreement on the part of Rogers, that the lines might be extended so as to include the land which is now contended by Churchill ought to have been conveyed. Rut to sustain the bill and grant Churchill relief on such agreement, would be directly contra*82ry to the letter, as well as the spirit, of the statute against frauds and perjuries.
Wickliffe for appellant; Chápeme for appellee.
The decree must be affirmed with costs.